Case 3:19-cv-00567-MMH-JBT Document 10 Filed 05/31/19 Page 1 of 2 PageID 42




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

  DIA’MON DALLAS,

         Plaintiff,

  v.                                         Case No.: 3:19-cv-00567-MMH-JBT


  FIRST COAST TECHNICAL COLLEGE;
  CHRIS FORCE, Principal of First Coast
  Technical College; DONNA GARY-DONOVAN
  Assistant Principal of First Coast Technical
  College, all in their official and individual
  capacities,

        Defendants.
  ____________________________________/

                         NOTICE OF ACCEPTANCE OF SERVICE

         The undersigned attorney, on behalf of Defendant, CHRIS FORCE, Principal of First

  Coast Technical College, accepts service of the Amended Complaint [Doc. 7] filed in this

  action, and agrees to respond to the Amended Complaint within the time prescribed by the

  Federal Rules of Civil Procedure.

         Dated this 31st day of May, 2019.
Case 3:19-cv-00567-MMH-JBT Document 10 Filed 05/31/19 Page 2 of 2 PageID 43




                                                 Respectfully submitted,

                                                 /s/ Robert J. Sniffen
                                                 ROBERT J. SNIFFEN
                                                 Florida Bar Number: 0000795
                                                 rsniffen@sniffenlaw.com

                                                 SNIFFEN & SPELLMAN, P.A.
                                                 123 North Monroe Street
                                                 Tallahassee, Florida 32301
                                                 Telephone: (850) 205-1996
                                                 Facsimile: (850) 205-3004

                                                 Counsel for the Defendants




                                 CERTIFICATE OF SERVICE

          The undersigned certifies that on this 31st day of May, 2019, a true and correct copy of
  the foregoing was electronically filed in the US District Court, Middle District of Florida, using
  the CM/ECF system which will send a notice of electronic filing to all counsel of record.

                                                 /s/ Robert J. Sniffen
                                                 ROBERT J. SNIFFEN




                                                  2
